DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation “a substantially linear part of the first minor surface is only inclined away from the second main surface going away from the central axis” in claim 10 qualifies as new matter.  Specifically, there is no support at the time of filing for the limitation requiring a part of the first minor surface to incline away from the second main surface as the surface extends away from the central axis.  Figure 8 does not provide an explicit disclosure.  There is also nothing in the specification that would support the recitation.  The closest disclosure can be found in paragraph .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pub. No. 2013/0129433 A1) in view of Fang et al. (US Pub. No. 2017/0014920 A1) and Hecht (US Pub. No. 2015/0290717 A1).
(Claims 10-13) The Matsumoto reference, which discloses an insert (1) for a cutting tool, the first cutting edge (23) is identified as that along surface identified as detail 31 only.  In accordance with claim 10, the reference discloses the cutting insert having a first part (13) and a second part (15).  The first part includes a first main surface (5), a second main surface (7) located at an opposite side of the first part from the first main surface, and a side surfaces (9) located between the first main surface and the main second surface (Figs. 1-4, 9-11).  The second part includes a first minor surface (33) connected to the first main surface; a second minor surface (Figs. 3, 11) connected to the second main surface; and a lateral surface (31, 29) located between the first minor surface and the second minor surface and connected to the side surface of the first part (Figs. 1, 4, 9, 11).  A first lateral surface (29) is connected to the first minor surface 
Fang discloses an insert (Figs. 1-11c; discussed here with regard to the embodiment identified as Detail 5) for a cutting tool.  The reference discloses the cutting insert having a first part (32c, 42c, 35) and a second part (32a, 42a, 32b, 42b, 12a, 12b, 11a, 11b).  The first part includes a first main surface (32c), a second main surface (42c) located at an opposite side of the first surface, and a side surfaces (35) located between the first surface and the second surface.  
Hecht discloses a cutting insert where at least a part of the first minor surface (Fig. 3) extends farther away from the second main surface than the first main surface (Fig. 4) in a direction along the central axis (Fig. 4; ¶ 0067).  In a cross section including the central axis, a substantially linear part of the first minor surface is only inclined away from the second main surface going away from the central axis (Fig. 4; ¶ 0067).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the insert disclosed in Matsumoto with at least a portion of the first minor surface extending further from the second main surface than the first main surface as well as the substantially linear part of the first minor surface being only see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try”).
(Claim 14) In Matsumoto, the second cutting edge is farther away from the central axis in the front view of the second lateral surface than the first cutting edge (Figs. 1, 3, 4, 9, 11).
(Claim 15) In Matsumoto, the first cutting edge and the second cutting edge are located on an imaginary plane (Figs. 1-4, 9-11).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pub. No. 2013/0129433 A1) in view of Fang et al. (US Pub. No. 2017/0014920 A1) and Hecht (US Pub. No. 2015/0290717 A1) further in view of Smilovici et al. (US Pub. No. 2005/0169716 A1).
Matsumoto discloses the rake face on the first lateral surface (29) located along the first cutting edge, and a second rake surface located along the second cutting edge (Fig. 9).  Yet, the reference does not explicitly disclose 6a width of the first rake surface becoming smaller going away from the second rake surface in a front view of the first lateral surface and a width of the second rake surface becoming smaller going away from the first rake surface in a front view of the first lateral surface.
Smilovici et al. discloses first and second rake faces (44; ¶ 0044) located along a first cutting edge (34) and a second cutting edge (36).  A width of the first rake surface becomes smaller going away from the second rake surface in a front view of the lateral surface and a width of the second rake surface becomes smaller going away from the first rake surface in a see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try”).
Response to Arguments
Applicant's arguments filed July 29, 2020 have been fully considered but they are not persuasive.  Applicant argues that the specification (written description and drawings) provide support for the limitation of “a substantially linear part of the first minor surface is only inclined away from the second main surface [in a direction] going away from the central axis.”  Examiner disagrees.
Figure 8, which is Applicant’s primary source of alleged support, is contradicted by Figures 1, 5, 6 and 9.  The illustrations in said pictures show that the linear part of the first minor surface appears to be parallel with the first major surface and, therefore, there is no incline relative to the second major surface.  see
(Fig. 9)
    PNG
    media_image1.png
    617
    792
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RYAN C RUFO/Primary Examiner, Art Unit 3722